Citation Nr: 0929789	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






 INTRODUCTION

The Veteran had active duty service from August 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This case is remanded for notice in compliance with the Court 
of Appeals for Veterans Claims (Court) precedent in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) and a VA audiology 
examination. 

In Vazquez- Flores, the Court ruled that adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased ratings claim includes notice that: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
if an increase in disability is found, a disability rating 
will be determined by applying relevant diagnostic codes; and 
(4) the examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation. The RO/AMC must notify the Veteran of this 
information listed above. Vazquez, supra.; 38 C.F.R. § 3.159.

The record also shows that the Veteran has alleged his 
hearing loss is more severe. There is a February 2007 VA 
examination report, but it is not adequate for adjudication 
purposes since the claims file was not available to the 
audiologist and the test results were deemed invalid. The 
Board finds that the Veteran must be afforded another VA 
hearing loss examination with his claims file available for 
review by the audiologist. 38 C.F.R. § 3.159(c)(4); Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995). The Veteran is 
reminded that his cooperation during examination is essential 
and that VA's duty to assist is not a one-way street. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). It is the 
responsibility of Veterans to cooperate with VA. See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO/AMC will advise the Veteran in 
compliance with Vazquez-Flores, supra.  
Pursuant to Vazquez-Flores the RO/AMC must 
notify the Veteran that: (1) he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life; (2) that his 
service connected hearing loss is rated 
according to 38 C.F.R. § 3.85, Diagnostic 
Code 6100 based on test results from a 
puretone audiometry test and the Maryland 
CNC speech recognition test; (3) should an 
increase in disability be found, a 
disability rating will be determined by 
applying 38 C.F.R. § 4.85, Diagnostic Code 
6100; and (4) the examples of the types of 
medical and lay evidence that the Veteran 
may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to an 
increased rating for hearing loss.

2. The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment concerning his hearing 
loss that is not evidenced by the current 
record. The Veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder.  

3.  Following a reasonable period of time 
or upon receipt of the Veteran's response, 
the RO/AMC will schedule the Veteran for VA 
audiology examination by an appropriate 
healthcare provider. The following 
considerations will govern the examination: 

(a) The claims file and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these materials 
in any report generated.  

(b) The examiner must review the 
Veteran claims file. He or she must 
perform an auditory threshold test in 
the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz and perform a 
speech recognition test using the 
Maryland CNC Test in accordance with 
38 C.F.R. § 3.385.

(c) The examiner must state whether 
the tests results above are valid and 
if not, explain their invalidity. 

4. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the June 2007 Statement of 
the Case, and readjudicate the increased 
rating claim for hearing loss. If any 
benefit sought remains denied, the Veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

